831 F.2d 296
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary E. MILLER, Plaintiff-Appellant,v.The FIRESTONE TIRE AND RUBBER COMPANY, Defendant-Appellant.
No. 86-2047.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1987.

Before KEITH and MILBURN, Circuit Judges, and GEORGE CLIFTON EDWARD'S, Jr., Senior Circuit Judge.
PER CURIAM.


1
Plaintiff Mary E. Miller appeals from the summary judgment granted by the district court in favor of defendant Firestone Tire and Rubber Company.  The district court held that, under the analysis set forth in Cassidy v. McGovern, 415 Mich. 483, 330 N.W.2d 22 (1982), plaintiff did not suffer a "serious impairment of body function" which is a prerequisite to recovery for noneconomic damages under the Michigan No-Fault Act.  See M.C.L.A. section 500.3135(1).  We VACATE the judgment of the district court and REMAND for reconsideration in light of DiFranco v. Pickard, 427 Mich. 32, 398 N.W.2d 896 (1986), which was decided subsequent to the district court's granting summary judgment in the present case.  We express no view as to what the final result in this case should be.